Case 2:20-cv-13134-LVP-RSW ECF No. 36-9, PageID.2638 Filed 12/02/20 Page 1 of 3




                        Exhibit 9
12/2/2020 Case         2:20-cv-13134-LVP-RSW         ECF
                                     No, Joe Biden Wasn’t   No. 36-9,
                                                          Suddenly AwardedPageID.2639          Filed- The
                                                                           138,000 Votes in Michigan   12/02/20      Page 2 of 3
                                                                                                          New York Times

                              https://nyti.ms/3jUvqER



   Tracking Viral Misinformation




No, Joe Biden Wasnʼt Suddenly Awarded 138,000 Votes in Michigan
       Nov. 4, 2020
       By Jack Nicas



Early Wednesday, images of an election map suggested that Joseph R. Biden Jr. had suddenly received 138,339 votes in Michigan, or 100
percent of the newly counted ballots in an update of the state’s tally.

The images quickly set off claims of election fraud across social media, ampliﬁed by President Trump, who shared them on Twitter with
the caption: “WHAT IS THIS ALL ABOUT?”



             Donald J. Trump
             @realDonaldTrump

     WHAT IS THIS ALL ABOUT?

           Matt Walsh       @MattWalshBlog

          Some or all of the content shared in this Tweet is disputed and
          might be misleading about an election or other civic process. Learn
          more

       This is reason enough to go to court. No honest person can look at this
       and say it's normal and unconcerning. twitter.com/MattMackowiak/…
            Learn about US 2020 election security efforts

     10:35 AM · Nov 4, 2020

          158.3K          74.5K people are Tweeting about this



In reality, Mr. Biden didn’t receive those votes. They were brieﬂy added to his unofﬁcial totals on an election map because of a typo in a
small Michigan county that was caught and corrected in roughly half an hour.

“All it was is there was an extra zero that got typed in,” said Abigail Bowen, the elections clerk in Shiawassee County in Michigan, just
northwest of Detroit. “It was caught quickly,” she added. “That’s why we have these checks and balances.”

When Ms. Bowen and her team sent the county’s unofﬁcial vote counts to Michigan ofﬁcials early Wednesday, they accidentally reported
Mr. Biden’s tally as 153,710, when it should have been 15,371, she said. About 20 minutes later, she said a state elections ofﬁcial called her to
ask if the number was a typo; Shiawassee County doesn’t even have that many residents. Ms. Bowen said she corrected the ﬁgure and the
number was updated.

“All of these numbers are unofﬁcial, so even if it wouldn’t have been caught last night, it absolutely would have been caught before we
would have submitted our ofﬁcial results,” she said. A team of two Republican and two Democratic canvassers review all of the county’s
poll books, ballot summaries and tabulator tapes to conﬁrm the results before they are ﬁnalized, she said.

“As far as Shiawassee County, I feel the election went very well,” she said.

Yet on social media, the county represented a stark example of voter fraud. Posts that highlighted the apparent sudden boost in Mr.
Biden’s count in Michigan were shared more than 100,000 times, and conservative websites posted stories with headlines like: “Very Odd:
Michigan Found Over 100,000 Ballots and Every Single One Has Joe Biden’s Name on It.”

Matt Mackowiak, a Texas Republican consultant, posted the screenshots of the election map on Twitter and watched them quickly go viral,
eventually shared by the president himself. Twitter eventually labeled Mr. Mackowiak’s post as disputed or misleading, and the company
stopped people from sharing it as easily.




https://www.nytimes.com/2020/11/04/technology/biden-michigan-votes.html                                                                        1/2
12/2/2020 Case    2:20-cv-13134-LVP-RSW         ECF
                                No, Joe Biden Wasn’t   No. 36-9,
                                                     Suddenly AwardedPageID.2640          Filed- The
                                                                      138,000 Votes in Michigan   12/02/20      Page 3 of 3
                                                                                                     New York Times

Mr. Mackowiak said in an interview that after posting the screenshots, he saw other Twitter posts suggesting the data was the result of a
typo. He deleted his original tweet and posted a correction. “I certainly wasn’t intending to make a typo appear fraudulent,” he said. “It
didn’t occur to me that it could be a typo, but of course we’re all going on very little sleep.”

Yet his correction was read by a small fraction of the people that his initial post had reached, and thousands of people continued to cite his
images as evidence of a stolen election hours later. He said that he wished Twitter could help his correction reach all the people who saw
his original post, but that is not an option on the site.

Mr. Mackowiak said that he didn’t think that he had shared misinformation, because the election maps were indeed wrong for a moment,
but he added that he also didn’t think the election was being stolen.

“I haven’t seen a lot of reasons to doubt the integrity of the election,” he said.

Mr. Mackowiak took the screenshots from an election map by Decision Desk HQ, an election-data provider. Posts from the company on
Twitter showed that it removed the votes from Mr. Biden’s count by 5:45 a.m. Michigan time on Thursday, shortly after they were added.

“We accurately reported what was provided at the time by election ofﬁcials. When corrected data was available, we reported that,” said
Drew McCoy, Decision Desk’s president. He said there were layers of security to ensure that the ﬁnal counts were accurate. “This is a
complex and large endeavor, reporting on a national election with thousands of races and thousands of counties,” he said.




https://www.nytimes.com/2020/11/04/technology/biden-michigan-votes.html                                                                     2/2
